EXHIBIT 10.1

VOTING AND PROXY AGREEMENT

This Voting and Proxy Agreement, dated October 15, 2015 (this “Agreement”), is
by and among the persons and entities listed on Schedule A hereto (collectively,
the “Icahn Group”, and individually a “member” of the Icahn Group) and TEGNA
Inc. (the “Company”).

In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. For as long as the Voting Obligation is in effect and there are Excess
Shares, with respect to any matter to be voted on or consented to by
stockholders of the Company, each member of the Icahn Group shall take all
action necessary to cause all Excess Shares (as defined below) to be voted (or
exercise rights of consent in respect to) via the proxy mechanism set forth in
Section 2 below, including, without limitation, by obtaining (and providing a
copy thereof to the Company) a legal proxy from the broker, custodian or other
person who has the power to grant such legal proxy with respect to such Excess
Shares. The term “Excess Shares” means any shares of Voting Securities (as
defined below) that are beneficially owned by any member of the Icahn Group or
any of their respective Affiliates in excess of 4.99% of the outstanding Voting
Securities as of the time of determination of stockholders of the Company
entitled to vote on (or exercise rights of consent in respect to) any matter to
be voted on or consented to by the stockholders of the Company and based on such
number of outstanding shares as most recently disclosed by the Company in its
filings with the Securities and Exchange Commission.

 

2. Each member of the Icahn Group irrevocably and unconditionally grants to, and
appoints, the Company as proxy and attorney-in-fact, for and in the name, place
and stead of such member of the Icahn Group, to vote or cause to be voted
(including by proxy or written consent, if applicable) all Excess Shares in
accordance with the Voting Obligation (as defined below); provided that such
irrevocable proxy shall not apply so long as the Voting Obligation shall not
apply pursuant to Section 4, and shall again be applicable if the Voting
Obligation again becomes applicable pursuant to Section 4. Each member of the
Icahn Group hereby affirms that the foregoing proxy is coupled with an interest
and, except as provided in the proviso to the preceding sentence, is intended to
be irrevocable. The Company shall vote (or exercise rights of consent in respect
to) all Excess Shares in accordance with the Voting Obligation. The term “Voting
Obligation” means the obligation to vote (or exercise rights of consent in
respect to) all Excess Shares in the same proportion as all other votes cast (or
consents exercised) with respect to the applicable matter, with such proportion
determined without inclusion of the votes cast by members of the Icahn Group or
any of their respective Affiliates.

 

3. Each member of the Icahn Group hereby represents, warrants, covenants and
agrees that neither it nor any of its controlled Affiliates is or will be bound
by any agreement that would interfere with the Voting Obligation and that any
proxies in respect of Excess Shares other than as set forth in this Agreement
are revocable and hereby revokes such proxies.

 

4.

The Voting Obligation with respect to Excess Shares shall not apply at such time
as (a) there is a change in Federal Communications Laws (as defined in Article
ELEVENTH



--------------------------------------------------------------------------------

  of the Company’s Third Restated Certificate of Incorporation) that eliminates
any potential or actual FCC Regulatory Limitation (as defined in Article
ELEVENTH of the Company’s Third Restated Certificate of Incorporation) that
would be applicable to the Company in the absence of such Voting Obligation,
(b) there occurs any change in fact (e.g., the Icahn Group ceasing to have an
attributable interest, as that term is defined in the Federal Communications
Laws, in either the Company or Gannett Co., Inc.) such that any potential or
actual FCC Regulatory Limitation is eliminated as a result of such change, or
(c) the Icahn Group obtains a temporary or permanent waiver of the Federal
Communications Laws that eliminates any actual or potential FCC Regulatory
Limitation, provided that the Icahn Group will not seek such a waiver without
having first obtained the consent of the Company, which consent shall not be
unreasonably withheld or delayed; provided, however, that in the event the
conditions in clause (a) or (b), as applicable, are reversed or, in the case of
(c) any temporary waiver obtained has expired, then the Voting Obligation shall
again be applicable. The term “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under the Exchange Act.

 

5. For as long as the Voting Obligation is in effect and there are Excess
Shares, the Company agrees that it shall not take any action under Article
ELEVENTH of the Company’s Third Restated Certificate of Incorporation to prevent
any member of the Icahn Group from continuing to own or increase its economic
interest in the Company above its current level of ownership as of the date
hereof, in each case subject to Sections 1 through 4 above and except as may be
required by the Federal Communications Commission for the Company to be or
remain in compliance with Federal Communications Laws.

 

6. Each of the parties represents and warrants to the other party that: (a) such
party has all requisite company power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and (b) this Agreement has
been duly and validly authorized, executed and delivered by it and is a valid
and binding obligation of such party, enforceable against such party in
accordance with its terms.

 

7. As used in this Agreement, the term “Voting Securities” means common stock or
such other equity securities of the Company, having the power to vote in the
election of members of the Board of the Directors of the Company and any other
securities deemed by the Federal Communications Commission to be voting
securities pursuant to Section 73.3555 of the rules and regulations of the
Federal Communications Commission, and shall not include securities convertible
into, or exercisable or exchangeable for such common stock or such other equity
voting securities, unless and until so converted, exercised or exchanged or
unless deemed by the Federal Communications Commission to be voting securities
for such purposes.

 

8.

The parties hereto recognize and agree that if for any reason any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached, immediate and irreparable harm or injury would
be caused for which money damages would not be an adequate remedy. Accordingly,
each party agrees that in addition to other remedies the other party shall be
entitled to at law or equity, the other party shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the Court of Chancery
or other federal or state courts of the State of Delaware. In the event

 

2



--------------------------------------------------------------------------------

  that any action shall be brought in equity to enforce the provisions of this
Agreement, no party shall allege, and each party hereby waives the defense, that
there is an adequate remedy at law. Furthermore, each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of the Court of
Chancery or other federal or state courts of the State of Delaware in the event
any dispute arises out of this Agreement or the transactions contemplated by
this Agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Court of
Chancery or other federal or state courts of the State of Delaware, and each of
the parties irrevocably waives the right to trial by jury, (d) agrees to waive
any bonding requirement under any applicable law, in the case any other party
seeks to enforce the terms by way of equitable relief and (e) irrevocably
consents to service of process by a reputable overnight mail delivery service,
signature requested, to the address of such party’s principal place of business
or as otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.

 

9. Any waiver by any party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

 

10. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
facsimile and email, when such facsimile and email is transmitted to the
facsimile number set forth below and sent to the email address set forth below
and the appropriate confirmation of transmission of the facsimile is received or
(b) if given by any other means, when actually received at the address specified
in this subsection:

 

If to the Company:

TEGNA Inc.

7950 Jones Branch Drive

McLean, Virginia 22107

Facsimile:

        (703) 854-2535

Attention:

        Todd A. Mayman, Esq.         Executive Vice President, Chief Legal and  
      Administrative Officer

Email:

        tmayman@tegna.com

 

3



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile:

        212-403-2000

Attention:

        Igor Kirman         Victor Goldfeld

Email:

        IKirman@wlrk.com         VGoldfeld@wlrk.com

If to the Icahn Group:

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention:

        Keith Cozza

Email:

        kcozza@sfire.com

With a copy to (which shall not constitute notice):

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention:

        Andrew Langham         Louie Pastor

Email:

        alangham@sfire.com         lpastor@sfire.com

 

11. This Agreement may be executed in two or more counterparts (including by
facsimile or PDF) which together shall constitute a single agreement.

 

12. This Agreement shall not be assignable or assigned, directly or indirectly,
by operation of law or otherwise, by any of the parties to this Agreement.

 

13.

Each of the parties hereto acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed the same with the advice of said
independent counsel. Each party and its counsel cooperated and participated in
the drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the parties
shall be deemed the work product of all of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties hereto,
and any controversy over interpretations of this Agreement shall be decided
without regards to events of drafting or preparation. The section headings
contained in this Agreement are for reference purposes only and shall not

 

4



--------------------------------------------------------------------------------

  affect in any way the meaning or interpretation of this Agreement. The term
“including” shall be deemed to mean “including without limitation” in all
instances.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

Very truly yours, TEGNA INC. By:  

/s/ Gracia C. Martore

Name:   Gracia C. Martore Title:   President and Chief Executive Officer

[Signature Page to Voting and Proxy Agreement between the Icahn Group and TEGNA]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

MR. CARL C. ICAHN

/s/ Carl C. Icahn

Carl C. Icahn BECKTON CORP. By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer HOPPER INVESTMENTS LLC   By:
Barberry Corp., its sole member HIGH RIVER LIMITED PARTNERSHIP   By: Hopper
Investments LLC, its general partner   By: Barberry Corp., its sole member
BARBERRY CORP. By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer

[Signature Page to Voting and Proxy Agreement between the Icahn Group and TEGNA]



--------------------------------------------------------------------------------

ICAHN PARTNERS MASTER FUND LP   By:   Icahn Offshore LP, its general partner  
By:   Icahn Capital LP, its general partner   By:   IPH GP LLC, its general
partner   By:   Icahn Enterprises Holdings L.P., its sole member   By:   Icahn
Enterprises G.P. Inc., its general partner ICAHN PARTNERS LP   By:   Icahn
Onshore LP, its general partner   By:   Icahn Capital LP, its general partner  
By:   IPH GP LLC, its general partner   By:   Icahn Enterprises Holdings L.P.,
its sole member   By:   Icahn Enterprises G.P. Inc., its general partner ICAHN
OFFSHORE LP   By:   Icahn Capital LP, its general partner   By:   IPH GP LLC,
its general partner   By:   Icahn Enterprises Holdings L.P., its sole member  
By:   Icahn Enterprises G.P. Inc., its general partner ICAHN ONSHORE LP   By:  
Icahn Capital LP, its general partner   By:   IPH GP LLC, its general partner  
By:   Icahn Enterprises Holdings L.P., its sole member   By:   Icahn Enterprises
G.P. Inc., its general partner ICAHN CAPITAL LP   By:   IPH GP LLC, its general
partner   By:   Icahn Enterprises Holdings L.P., its sole member   By:   Icahn
Enterprises G.P. Inc., its general partner IPH GP LLC   By:   Icahn Enterprises
Holdings L.P., its sole member   By:   Icahn Enterprises G.P. Inc., its general
partner ICAHN ENTERPRISES HOLDINGS L.P.   By:   Icahn Enterprises G.P. Inc., its
general partner ICAHN ENTERPRISES G.P. INC. By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Executive Officer

[Signature Page to Voting and Proxy Agreement between the Icahn Group and TEGNA]



--------------------------------------------------------------------------------

SCHEDULE A

MR. CARL C. ICAHN

HIGH RIVER LIMITED PARTNERSHIP

HOPPER INVESTMENTS LLC

BARBERRY CORP.

ICAHN PARTNERS LP

ICAHN PARTNERS MASTER FUND LP

ICAHN ENTERPRISES G.P. INC.

ICAHN ENTERPRISES HOLDINGS L.P.

IPH GP LLC

ICAHN CAPITAL LP

ICAHN ONSHORE LP

ICAHN OFFSHORE LP

BECKTON CORP.